MEMORANDUM **
Juvenile appeals from the 24-month sentence imposed upon the revocation of his juvenile supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court erred by imposing a sentence that exceeded the sentencing range recommended by Chapter 7 of the U.S. Sentencing Guidelines because the sentence did not comport with the factors listed in 18 U.S.C. § 3553(a). Additionally, he contends that his sentence violated the Congressional policy considerations of the Federal Juvenile Delinquency Act. We disagree.
A review of the record indicates that the district court considered the Chapter 7 policy statements before revoking appellant’s supervised release. Because the district court considered the Chapter 7 policy statements, it was then free to reject the suggested sentencing range of 5-11 months. See United States v. Tadeo, 222 F.3d 623, 625-26 (9th Cir.2000). Also, appellant’s sentence comports with the requirements set forth in Federal Juvenile Delinquency Act. See 18 U.S.C. § 5037(d)(5).
We conclude that appellant’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126,1131 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.